Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 15, 2016

                                      No. 04-16-00354-CR

                                      Tiffany Nicole Cantu,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR9814
                           Honorable Steve Hilbig, Judge Presiding


                                         ORDER
       The appellant’s motion for extension of time to file their brief is granted in part. We
Order the brief due September 26, 2016.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court